Citation Nr: 0500420	
Decision Date: 01/07/05    Archive Date: 01/19/05

DOCKET NO.  03-02 986A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for degenerative joint 
disease and degenerative disc disease of the lumbar and 
thoracic spine (claimed as arthritis).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant-veteran and his spouse


ATTORNEY FOR THE BOARD

W. Yates, Counsel

INTRODUCTION

The veteran served on active duty from July 1959 to July 
1962.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2002 RO decision which, in pertinent 
part, denied entitlement to service connection for 
degenerative joint disease and degenerative disc disease of 
the lumbar and thoracic spine (claimed as arthritis).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran contends that he incurred a back disorder 
(claimed as arthritis) during his active duty service.  He 
testified before the Board that he received his first 
treatment for back pain at the VA Medical Center in 
Shreveport, Louisiana, in May 1963.

The claims file does not include any reference to complaints 
of or treatment for back pain during service; a May 1963 
post-service treatment record is also void of any complaint 
of back pain and/or diagnosis of a back disability.  The 
record does show, however, that the veteran testified that he 
received treatment for a back disorder by private physicians 
as early as 1964 and that he has been awarded Social Security 
Administration (SSA) disability benefits for various 
disabilities, including degenerative joint disease.  The 
record also contains two letters from private physicians who 
have opined that the veteran's degenerative disc disease and 
osteoarthritis began in approximately 1960.  


The Board notes that because the veteran's service medical 
records are void of any complaints of a back injury, the 
private medical opinions submitted by the veteran must be 
based solely upon the history as related by the veteran.  As 
such, the Board is not bound to accept the medical opinions.  
See DeSousa v. Gober, 10 Vet. App. 461 (1997).  Accordingly, 
the Board finds that a VA examination is necessary to 
determine the etiology of the veteran's current disorder of 
the lumbar and thoracic spine based on a complete review of 
the record evidence.

Additionally, in an effort to fully assist the veteran in 
substantiating his claims of entitlement to service 
connection, the Board finds that this matter must also be 
remanded in order to obtain additional records.  
Specifically, SSA records may be relevant to the VA claims 
here on appeal and should be obtained.  Also, the veteran 
identified multiple sources of private treatment records 
(listed below) which have not been requested or obtained by 
VA.  Thus, the RO, with the assistance of the veteran, should 
make an attempt to obtain all treatment records identified.

Accordingly, this matter is REMANDED for the following 
action: 

1.  The veteran should be asked to 
identify (names, addresses, dates) all 
sources of treatment for his back 
disorder since his discharge from 
military service; he should execute 
necessary records-release forms.  The 
Board is particularly interested in 
obtaining the medical treatment records 
from the following:

a.	Treatment records from Dr. Cottler, 
whom the veteran testified that he 
received treatment from in late 1964 
or 1965;  

b.	Treatment records from Dr. Burke, whom 
the veteran testified that he received 
treatment from in 1968;

c.	Treatment records from Don H. Burt, 
who was listed by the veteran on a VA 
Form 21-526, filed in May 1975 
(possibly the same physician as in 
paragraph b.) as having treated him 
for arthritis in 1967 and 1968;

d.	Treatment records from R. Gray, M.D., 
whose undated opinion letter, received 
in November 2003, noted that he had 
documentation of the veteran's chronic 
back pain dating back to 1990.

The RO should attempt to obtain copies of 
the related medical records which have 
not previously been obtained and 
associate them with the claims folder.

2.  The RO should contact the SSA and 
obtain copies of all medical and other 
records considered by the SSA in awarding 
the veteran disability benefits.  Copies 
of all related SSA records should also be 
obtained and associated with the claims 
folder.  If records are not available, a 
note to that effect should be included in 
the veteran's claims folder.  

3.  After all requested records are 
obtained, the RO should schedule the 
veteran for a VA orthopedic examination to 
determine the existence and etiology of 
any back disorder.  The claims folder must 
be provided to and reviewed by the 
examiner and the examiner should be 
specifically requested to comment on: (a) 
the in-service physical examination and 
medical history dated in May 1962; (b) VA 
hospitalization report dated in May 1963; 
(c) VA general physical examination 
performed in March 1963; and (d) VA 
hospitalization report dated in May 1975.  
If a current back disorder is diagnosed, 
the examiner should provide a medical 
opinion, supported by complete rationale, 
as to the approximate date of onset and 
etiology of such condition, including any 
relationship to the veteran's active duty 
service.  The examiner is also requested 
to express an opinion as whether it is at 
least as likely as not that the veteran's 
current back disorder resulted from his 
active duty military service.

4.  When the development requested has 
been completed, the case should again be 
reviewed by the RO on the basis of the 
additional evidence.  If the benefits 
sought are not granted, the veteran and 
his representative should be furnished a 
Supplemental Statement of the Case and 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional 
development and the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the veteran until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	KRISTI BARLOW
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




